Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141610                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Mary Beth Kelly,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 141610
                                                                    COA: 298269
                                                                    Hillsdale CC: 09-331957-FH
  ADAM LEE DARR,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 9, 2010 order of
  the Court of Appeals is considered. We DIRECT the Hillsdale County Prosecuting
  Attorney to answer the following issue raised in defendant’s application for leave to
  appeal: whether the trial court abused its discretion and violated defendant’s Sixth
  Amendment right to counsel by denying appellate counsel’s request to withdraw where
  counsel claimed that there was an actual conflict of interest in representing both
  defendant and his co-defendant on appeal. The prosecuting attorney shall answer within
  28 days after the date of this order.

        The application for leave to appeal remains pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 13, 2011                    _________________________________________
           p0112                                                               Clerk